Citation Nr: 1011554	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic 
thoracolumbar back pain.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2008.  A transcript of the 
hearing is of record.  At the hearing, the Veteran submitted 
new evidence in the form of medical records, which relates to 
the issues on appeal.  The Veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  

The issue of service connection for chronic thoracolumbar 
pain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been shown to have skin cancer; any 
diagnosed skin disabilities have not been shown to be 
causally or etiologically related to his military service.


CONCLUSION OF LAW

The Veteran does not have skin cancer that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Merits of the Claim

The Veteran contends that he has skin cancer as the result of 
exposure to herbicides in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d). Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  The 
list of diseases that are presumed to be service-connected 
based on herbicide exposure in Vietnam are included in 38 
C.F.R. § 3.309(e).  The Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection to be warranted.  See Notice, Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600 (2002).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.309(e) (2009).  A Veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed to an herbicide agent during such service unless 
there is affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  VA 
has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United State 
Court of Appeals for the Federal Circuit has clearly held 
that VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure and service connection for diseases 
associated with that exposure constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009). 

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records (STRs) show no 
treatment for, or diagnosis of, skin cancer.  Regarding his 
contended exposure to herbicides, the Board notes that the 
Veteran served in the Navy.  He contends that he set foot in 
the Republic of Vietnam as he was stationed on board a barge 
that entailed being off the ship and on land.  His STRs 
indicate that he received anti-malaria tablets as a result of 
service in Vietnam.  Based on the Veteran's credible 
testimony, his STRs showing that he received anti-malaria 
medication, and according him the benefit of the doubt, the 
Board finds that the Veteran did set foot in Vietnam and 
accordingly, was exposed to herbicides.  

Post-service medical records do not show any diagnosis of 
skin cancer, but do reveal that the Veteran was diagnosed 
with epidermal necrosis, and solar elastosis, with slight 
basilar keratinocytic atypia in July 2003; and with actinic 
keratoses, seborrheic keratoses, and benign lentigo in August 
2005.  The Veteran's medical records do not indicate the 
etiology of his skin disabilities; no doctor provides any 
nexus between the Veteran's current skin disabilities and his 
military service.  Additionally, none of the medical records 
indicate that the Veteran has been diagnosed with any 
disability that has been presumptively related to exposure to 
herbicides.

Here, although exposure to herbicides has been conceded, the 
Veteran's post-service medical records do not show that he 
has been diagnosed with any of the disabilities listed in 38 
C.F.R. § 3.309(e).  As noted above, the Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection to be warranted.  See Notice, Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42600.  Therefore, service connection for the 
Veteran's skin disabilities is not warranted on a presumptive 
basis.

With regard to service connection on a direct basis, the 
Veteran's service treatment records did not show any 
treatment or evaluation for any skin disability, and the 
disabilities were not shown for years following service.  
Therefore, a chronic condition is not shown during service.  
38 C.F.R. § 3.303.  A lengthy period of time without the 
presence of treatment or evaluation for any skin disability 
is evidence that there has not been a continuity of 
symptomatology and weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, the Veteran has not contended that he 
incurred any event, injury, or disease in service to his skin 
other than exposure to herbicides.  As discussed above, his 
skin disabilities are not presumptively related to herbicide 
exposure, and no medical professional provides any opinion 
that the Veteran's skin disabilities are directly related to 
his military service.  Neither the Veteran nor his 
representative have contended that any such positive nexus 
opinion exists.  Accordingly, service connection on an either 
a direct or presumptive basis is not warranted.  

The Board acknowledges the Veteran's belief that he has skin 
cancer related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for skin 
cancer is denied.  See 38 U.S.C.A §5107.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  The Board acknowledges that the Veteran is 
receiving disability from the Social Security Administration 
(SSA), but that no records from the SSA aside from the 
decision awarding benefits have been obtained.  The SSA 
decision does not indicate that the Veteran receives benefits 
due to his skin condition.  Based on the SSA decision, the 
Board finds that the Veteran's SSA records are not relevant 
to his claim of service connection for skin cancer, and 
therefore, do not need to be obtained.  See Golz v. Shinseki, 
No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  Accordingly, VA has 
no duty to assist that was unmet.

The Board finds that a medical opinion on the question of 
service connection for skin cancer is not required because 
opinions are only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail above, there is insufficient evidence 
establishing that the Veteran suffered an in-service event, 
injury or disease in service, or that his claimed disability 
may be associated with his service.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

The Board notes that the Veteran submitted evidence from SSA, 
showing that he is receiving disability payments due, in 
part, to his back disability.  The Board notes that there are 
no records from the SSA in the claims folder except for the 
decision awarding him disability benefits.  Because any 
records held by SSA could have a direct bearing on the 
chronic thoracolumbar back pain issue on appeal here, the 
Board must remand so that any available SSA records may be 
obtained in order to ensure that the Veteran receives the due 
process to which he is entitled.  

Additionally, the Veteran testified that his back hurt in 
service due to heavy lifting, and that he sought treatment 
from a chiropractor within a year or two years from his 
discharge from service.  The Veteran is competent to testify 
regarding back pain in service.  Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  A statement from T.I., D.C. dated in July 
2005 indicates that it was his opinion that there was a high 
degree of medical probability that the Veteran's chronic back 
condition was caused by his military service.  Post-service 
medical records show that the Veteran has been diagnosed with 
disc disease.  The Veteran has not been afforded a VA 
examination to determine if his chronic thoracolumbar back 
pain is related to his military service.  The Board therefore 
finds that a VA examination is necessary, in light of the 
Veteran's competent testimony and the recent medical opinion 
of Dr. T.I. indicating that the Veteran's disability could be 
related to his military service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and obtain details of any SSA 
disability claim, past or present.  The 
AOJ should then contact SSA and obtain 
any records that are potentially 
related to the Veteran's claimed back 
disability.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination to assess 
whether his disc disease, or any other 
back disability diagnosed at the 
examination, is related to his military 
service.

The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed back 
disability is related to his military 
service.  

The claims folder and a copy of this 
decision must be reviewed by the 
examiner and the examiner should 
provide a complete rationale for any 
opinion given.  The examiner should 
specifically identify that they have 
reviewed the claims file and medical 
records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.
3.  The RO should then readjudicate the 
Veteran's claim for service connection 
for chronic thoracolumbar back pain.  
If the claim remains denied, issue a 
supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


